Citation Nr: 1214661	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  06-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2009 for further development.  Decisions regarding the ratings to be assigned for right great toe and deviated nasal septum disabilities were made at that time.  This matter was again remanded in December 2010 for further development.  


FINDING OF FACT

Diabetes mellitus was not manifested in service or to a degree of 10 percent within one year of service separation, nor is diabetes mellitus otherwise related to service, to include exposure to various hazardous substances during service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a May 2006 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in December 2009 and a VA medical opinion in December 2010; obtained medical opinions as to the etiology and severity of diabetes mellitus; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO's actions on remand complied with the Board's November 2009 remand by obtaining pertinent VA medical records and a VA examination report with a medical opinion concerning diabetes mellitus and readjudicating the claim.  The RO's actions on remand complied with the Board's December 2010 remand by obtaining a VA medical opinion with rationale regarding a causative link between the Veteran's diabetes and in-service exposure to solvents and paint. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran argues that his diabetes mellitus was caused by exposure to solvents and paints used during service.  He named fiberglass resins and solvents, toluene, naptha, methyl-ethyl-ketone, and lacquer thinner.  His DD Form 214 indicates that his military occupational specialty was Fabric and Rubber Products Specialist 58250.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus is presumed service-connected in the cases of Veterans who were exposed to Agent Orange in service or who served in Vietnam during the Vietnam Era (in which case Agent Orange exposure is presumed).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

First of all, there is no indication in service treatment records of diabetes mellitus in service, or in other records of diabetes mellitus to a degree of 10 percent within one year of service separation.  March 1974 and October 1990 VA examination reports do not suggest diabetes.  

According to the December 2009 VA examination report, the Veteran's diabetes mellitus was first diagnosed privately in 1994.  The examiner reviewed the Veteran's claims folder and noted that diabetes mellitus had not been diagnosed in service or within one year after service and he indicated that it was not related to any injury or exposure to solvents and paint during service, and that the Veteran did not serve in Vietnam.  Therefore, it was less likely than not that the Veteran's diabetes mellitus was related to his service.  

Pursuant to the Board's December 2010 remand, a VA medical opinion was obtained in December 2010.  The examiner reviewed the Veteran's claims folder and indicated that he agreed with the December 2009 VA examiner's opinion that the Veteran's diabetes mellitus was not related to exposure to paint or solvents, as there was no evidence of a relationship between these in current or old medical literature.  Also, the Veteran was at a high risk of diabetes mellitus due to his obesity, with a body mass index of 38.  

No medical evidence shows that diabetes mellitus was manifest in service or that it is related to service.  Nor does any medical evidence show that it was manifest to a degree of 10 percent within one year of service discharge.  Furthermore, there is no indication that the Veteran served in the Republic of Vietnam or that he was exposed to Agent Orange in service.  He does not claim that he served in Vietnam or that he was exposed to Agent Orange in service, and the service department indicated in October 2005 that he did not serve in Vietnam.  Therefore, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309, indicating that diabetes mellitus is presumed service-connected in the cases of Veterans who were exposed to Agent Orange in service or who served in Vietnam during the Vietnam Era, do not assist him.  

The Veteran argues that exposure to solvents and paints in service caused his diabetes mellitus.  However, the only competent medical evidence of record as to whether the Veteran's in-service exposure to solvents and paints caused his diabetes mellitus are the December 2009 and December 2010 reports.  These items of medical evidence are to the effect that such exposure did not cause his diabetes mellitus, and an explanation for the opinion was given in December 2010.  The Veteran may feel that such in-service exposures caused his diabetes mellitus.  However, he is a layperson, and as such, his opinion as to this medical matter is not competent and thus contains no probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above, service connection for diabetes mellitus is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for diabetes mellitus is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


